OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21483 Veracity Funds (Exact name of registrant as specified in charter) 401 West Main Street Louisville, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513)587-3400 Date of fiscal year end:February 28 Date of reporting period:July 1, 2009 -May 13, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Veracity Funds By (Signature and Title)* /s/ Matthew G. Bevin Matthew G. Bevin,President Date June 30, 2011 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Security ID Meeting Mgt. Vote Voted Company Name Ticker on Ballot Date Proponent Proposal Rec Instruction Y/N Mentor Graphics Corporation MENT 01-Jul-10 Management Elect Director Peter L. Bonfield For For Yes Mentor Graphics Corporation MENT 01-Jul-10 Management Elect Director Marsha B. Congdon For For Yes Mentor Graphics Corporation MENT 01-Jul-10 Management Elect Director James R. Fiebiger For For Yes Mentor Graphics Corporation MENT 01-Jul-10 Management Elect Director Gregory K. Hinckley For For Yes Mentor Graphics Corporation MENT 01-Jul-10 Management Elect Director Kevin C. McDonough For For Yes Mentor Graphics Corporation MENT 01-Jul-10 Management Elect Director Patrick B. McManus For For Yes Mentor Graphics Corporation MENT 01-Jul-10 Management Elect Director Walden C. Rhines For For Yes Mentor Graphics Corporation MENT 01-Jul-10 Management Elect Director Fontaine K. Richardson For For Yes Mentor Graphics Corporation MENT 01-Jul-10 Management Increase Authorized Common Stock For For Yes Mentor Graphics Corporation MENT 01-Jul-10 Management Approve Omnibus Stock Plan For For Yes Mentor Graphics Corporation MENT 01-Jul-10 Management Ratify Auditors For For Yes BE Aerospace, Inc. BEAV 29-Jul-10 Management Elect Director Jim C. Cowart For For Yes BE Aerospace, Inc. BEAV 29-Jul-10 Management Elect Director Arthur E. Wegner For For Yes BE Aerospace, Inc. BEAV 29-Jul-10 Management Ratify Auditors For For Yes BE Aerospace, Inc. BEAV 29-Jul-10 Management Amend Qualified Employee Stock Purchase Plan For For Yes World Acceptance Corporation WRLD 04-Aug-10 Management Elect Director A. Alexander McLean, III For For Yes World Acceptance Corporation WRLD 04-Aug-10 Management Elect Director James R. Gilreath For For Yes World Acceptance Corporation WRLD 04-Aug-10 Management Elect Director William S. Hummers, III For For Yes World Acceptance Corporation WRLD 04-Aug-10 Management Elect Director Charles D. Way For For Yes World Acceptance Corporation WRLD 04-Aug-10 Management Elect Director Ken R. Bramlett, Jr. For For Yes World Acceptance Corporation WRLD 04-Aug-10 Management Elect Director Mark C. Roland For For Yes World Acceptance Corporation WRLD 04-Aug-10 Management Elect Director Darrell E. Whitaker For For Yes World Acceptance Corporation WRLD 04-Aug-10 Management Ratify Auditors For For Yes Consolidated Graphics, Inc. CGX 12-Aug-10 Management Elect Director Gary L. Forbes For For Yes Consolidated Graphics, Inc. CGX 12-Aug-10 Management Elect Director James H. Limmer For For Yes Consolidated Graphics, Inc. CGX 12-Aug-10 Management Ratify Auditors For For Yes Integrated Device Technology, Inc. IDTI 23-Sep-10 Management Elect Director John Schofield For For Yes Integrated Device Technology, Inc. IDTI 23-Sep-10 Management Elect Director Lew Eggebrecht For For Yes Integrated Device Technology, Inc. IDTI 23-Sep-10 Management Elect Director Umesh Padval For For Yes Integrated Device Technology, Inc. IDTI 23-Sep-10 Management Elect Director Gordon Parnell For For Yes Integrated Device Technology, Inc. IDTI 23-Sep-10 Management Elect Director Donald Schrock For For Yes Integrated Device Technology, Inc. IDTI 23-Sep-10 Management Elect Director Ron Smith For For Yes Integrated Device Technology, Inc. IDTI 23-Sep-10 Management Elect Director Theodore L. Tewksbury III For For Yes Integrated Device Technology, Inc. IDTI 23-Sep-10 Management Amend Omnibus Stock Plan For For Yes Integrated Device Technology, Inc. IDTI 23-Sep-10 Management Ratify Auditors For For Yes Worthington Industries Inc. WOR 30-Sep-10 Management Elect Director Kerrii B. Anderson For For Yes Worthington Industries Inc. WOR 30-Sep-10 Management Elect Director John P. McConnell For Withhold Yes Worthington Industries Inc. WOR 30-Sep-10 Management Elect Director Mary Schiavo For Withhold Yes Worthington Industries Inc. WOR 30-Sep-10 Management Approve Stock Option Plan For Against Yes Worthington Industries Inc. WOR 30-Sep-10 Management Ratify Auditors For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Elect Director W. Randolph Baker For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Elect Director Alan J. Glazer For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Elect Director Richard A. Goldstein For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Elect Director Jeffrey D. Goldstein For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Elect Director Robert S. Goldstein For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Elect Director Shaun R. Hayes For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Elect Director Gregory J. Kozicz For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Elect Director James B. Perry For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Elect Director Lee S. Wielansky For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Ratify Auditors For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Increase Authorized Common Stock For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Authorize Board to Set Terms of Preferred For Against Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Establish Range For Board Size For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Authorize Board to Fill Vacancies For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Approve Director/Officer Liability and Indemnification For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Provide Right to Call Special Meeting For For Yes Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Amend Certificate of Incorporation Concerning For Against Yes Redemption of Shares of Disqaulified Holder Isle Of Capri Casinos, Inc. ISLE 05-Oct-10 Management Amend Certificate of Incorporation For Against Yes Carpenter Technology Corp. CRS 11-Oct-10 Management Elect Director I. Martin Inglis For For Yes Carpenter Technology Corp. CRS 11-Oct-10 Management Elect Director Peter N. Stephans For For Yes Carpenter Technology Corp. CRS 11-Oct-10 Management Elect Director Kathryn C. Turner For For Yes Carpenter Technology Corp. CRS 11-Oct-10 Management Elect Director Stephen M. Ward, Jr. For For Yes Carpenter Technology Corp. CRS 11-Oct-10 Management Ratify Auditors For For Yes AAR CORP. AIR 13-Oct-10 Management Elect Director Norman R. Bobins For Withhold Yes AAR CORP. AIR 13-Oct-10 Management Elect Director James E. Goodwin For Withhold Yes AAR CORP. AIR 13-Oct-10 Management Elect Director Marc J. Walfish For Withhold Yes AAR CORP. AIR 13-Oct-10 Management Approve Executive Incentive Bonus Plan For For Yes AAR CORP. AIR 13-Oct-10 Management Ratify Auditors For For Yes Lawson Software, Inc. LWSN 52078P102 18-Oct-10 Management Elect Director Steven C. Chang For For Yes Lawson Software, Inc. LWSN 52078P102 18-Oct-10 Management Elect Director Harry Debes For For Yes Lawson Software, Inc. LWSN 52078P102 18-Oct-10 Management Elect Director Peter Gyenes For For Yes Lawson Software, Inc. LWSN 52078P102 18-Oct-10 Management Elect Director David R. Hubers For For Yes Lawson Software, Inc. LWSN 52078P102 18-Oct-10 Management Elect Director H. Richard Lawson For For Yes Lawson Software, Inc. LWSN 52078P102 18-Oct-10 Management Elect Director Michael A. Rocca For For Yes Lawson Software, Inc. LWSN 52078P102 18-Oct-10 Management Elect Director Robert A. Schriesheim For For Yes Lawson Software, Inc. LWSN 52078P102 18-Oct-10 Management Elect Director Romesh Wadhwani For For Yes Lawson Software, Inc. LWSN 52078P102 18-Oct-10 Management Elect Director Paul Wahl For For Yes Lawson Software, Inc. LWSN 52078P102 18-Oct-10 Management Ratify Auditors For For Yes Lawson Software, Inc. LWSN 52078P102 18-Oct-10 Management Approve Omnibus Stock Plan For For Yes Standex International Corporation SXI 27-Oct-10 Management Elect Director William R. Fenoglio For For Yes Standex International Corporation SXI 27-Oct-10 Management Elect Director H. Nicholas Muller, III For Withhold Yes Standex International Corporation SXI 27-Oct-10 Management Ratify Auditors For For Yes Aviat Networks, Inc. AVNW 05366Y102 09-Nov-10 Management Elect Director Eric C. Evans For For Yes Aviat Networks, Inc. AVNW 05366Y102 09-Nov-10 Management Elect Director William A. Hasler For For Yes Aviat Networks, Inc. AVNW 05366Y102 09-Nov-10 Management Elect Director Clifford H. Higgerson For For Yes Aviat Networks, Inc. AVNW 05366Y102 09-Nov-10 Management Elect Director Charles D. Kissner For For Yes Aviat Networks, Inc. AVNW 05366Y102 09-Nov-10 Management Elect Director Raghavendra Rau For For Yes Aviat Networks, Inc. AVNW 05366Y102 09-Nov-10 Management Elect Director Mohsen Sohi For For Yes Aviat Networks, Inc. AVNW 05366Y102 09-Nov-10 Management Elect Director James C. Stoffel For For Yes Aviat Networks, Inc. AVNW 05366Y102 09-Nov-10 Management Elect Director Edward F. Thompson For For Yes Aviat Networks, Inc. AVNW 05366Y102 09-Nov-10 Management Ratify Auditors For For Yes Dycom Industries, Inc. DY 23-Nov-10 Management Elect Director Thomas G. Baxter For For Yes Dycom Industries, Inc. DY 23-Nov-10 Management Elect Director Charles M. Brennan, III For For Yes Dycom Industries, Inc. DY 23-Nov-10 Management Amend Non-Employee Director Omnibus Stock Plan For For Yes Dycom Industries, Inc. DY 23-Nov-10 Management Ratify Auditors For For Yes Western Alliance Bancorporation WAL 30-Nov-10 Management Approve Securities Transfer Restrictions For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 01-Dec-10 Management Elect Director Robert V. Dale For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 01-Dec-10 Management Elect Director Richard J. Dobkin For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 01-Dec-10 Management Elect Director Robert C. Hilton For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 01-Dec-10 Management Elect Director Charles E. Jones, Jr. For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 01-Dec-10 Management Elect Director B.F. "Jack" Lowery For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 01-Dec-10 Management Elect Director Martha M. Mitchell For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 01-Dec-10 Management Elect Director Andrea M. Weiss For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 01-Dec-10 Management Elect Director Jimmie D. White For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 01-Dec-10 Management Elect Director Michael A. Woodhouse For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 01-Dec-10 Management Ratify Auditors For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 01-Dec-10 Management Approve Omnibus Stock Plan For For Yes Comtech Telecommunications Corp. CMTL 09-Dec-10 Management Elect Director Fred Kornberg For For Yes Comtech Telecommunications Corp. CMTL 09-Dec-10 Management Elect Director Edwin Kantor For For Yes Comtech Telecommunications Corp. CMTL 09-Dec-10 Management Ratify Auditors For For Yes Robbins & Myers, Inc. RBN 07-Jan-11 Management Approve Merger Agreement For For Yes Robbins & Myers, Inc. RBN 07-Jan-11 Management Adjourn Meeting For For Yes The Greenbrier Companies, Inc. GBX 07-Jan-11 Management Elect Director Graeme A. Jack For For Yes The Greenbrier Companies, Inc. GBX 07-Jan-11 Management Elect Director Victoria McManus For For Yes The Greenbrier Companies, Inc. GBX 07-Jan-11 Management Elect Director Wendy L. Teramoto For For Yes The Greenbrier Companies, Inc. GBX 07-Jan-11 Management Elect Director Benjamin R. Whiteley For For Yes The Greenbrier Companies, Inc. GBX 07-Jan-11 Management Amend Omnibus Stock Plan For Against Yes The Greenbrier Companies, Inc. GBX 07-Jan-11 Management Ratify Auditors For For Yes Actuant Corporation ATU 00508X203 14-Jan-11 Management Elect Director Robert C. Arzbaecher For For Yes Actuant Corporation ATU 00508X203 14-Jan-11 Management Elect Director Gurminder S. Bedi For For Yes Actuant Corporation ATU 00508X203 14-Jan-11 Management Elect Director Gustav H.P. Boel For For Yes Actuant Corporation ATU 00508X203 14-Jan-11 Management Elect Director Thomas J. Fischer For For Yes Actuant Corporation ATU 00508X203 14-Jan-11 Management Elect Director William K. Hall For For Yes Actuant Corporation ATU 00508X203 14-Jan-11 Management Elect Director R. Alan Hunter For For Yes Actuant Corporation ATU 00508X203 14-Jan-11 Management Elect Director Robert A. Peterson For For Yes Actuant Corporation ATU 00508X203 14-Jan-11 Management Elect Director Holly A. Van Deursen For For Yes Actuant Corporation ATU 00508X203 14-Jan-11 Management Elect Director Dennis K. Williams For For Yes Actuant Corporation ATU 00508X203 14-Jan-11 Management Ratify Auditors For For Yes Schnitzer Steel Industries, Inc. SCHN 19-Jan-11 Management Elect Director Wayland R. Hicks For For Yes Schnitzer Steel Industries, Inc. SCHN 19-Jan-11 Management Elect Director Judith A. Johansen For For Yes Schnitzer Steel Industries, Inc. SCHN 19-Jan-11 Management Elect Director Tamara L. Lundgren For For Yes Mueller Water Products, Inc. MWA 26-Jan-11 Management Elect Director Donald N. Boyce For For Yes Mueller Water Products, Inc. MWA 26-Jan-11 Management Elect Director Howard L. Clark, Jr. For For Yes Mueller Water Products, Inc. MWA 26-Jan-11 Management Elect Director Shirley C. Franklin For For Yes Mueller Water Products, Inc. MWA 26-Jan-11 Management Elect Director Gregory E. Hyland For For Yes Mueller Water Products, Inc. MWA 26-Jan-11 Management Elect Director Jerry W. Kolb For For Yes Mueller Water Products, Inc. MWA 26-Jan-11 Management Elect Director Joseph B. Leonard For For Yes Mueller Water Products, Inc. MWA 26-Jan-11 Management Elect Director Mark J. O'Brien For For Yes Mueller Water Products, Inc. MWA 26-Jan-11 Management Elect Director Bernard G. Rethore For For Yes Mueller Water Products, Inc. MWA 26-Jan-11 Management Elect Director Neil A. Springer For For Yes Mueller Water Products, Inc. MWA 26-Jan-11 Management Elect Director Lydia W. Thomas For For Yes Mueller Water Products, Inc. MWA 26-Jan-11 Management Elect Director Michael T. Tokarz For For Yes Mueller Water Products, Inc. MWA 26-Jan-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Mueller Water Products, Inc. MWA 26-Jan-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Mueller Water Products, Inc. MWA 26-Jan-11 Management Ratify Auditors For For Yes New Jersey Resources Corporation NJR 26-Jan-11 Management Elect Director Jane M. Kenny For For Yes New Jersey Resources Corporation NJR 26-Jan-11 Management Elect Director David A. Trice For For Yes New Jersey Resources Corporation NJR 26-Jan-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes New Jersey Resources Corporation NJR 26-Jan-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes New Jersey Resources Corporation NJR 26-Jan-11 Management Ratify Auditors For For Yes Plexus Corp. PLXS 16-Feb-11 Management Elect Director Ralf R. Boer For For Yes Plexus Corp. PLXS 16-Feb-11 Management Elect Director Stephen P. Cortinovis For For Yes Plexus Corp. PLXS 16-Feb-11 Management Elect Director David J. Drury For For Yes Plexus Corp. PLXS 16-Feb-11 Management Elect Director Dean A. Foate For For Yes Plexus Corp. PLXS 16-Feb-11 Management Elect Director Peter Kelly For For Yes Plexus Corp. PLXS 16-Feb-11 Management Elect Director Phil R. Martens For For Yes Plexus Corp. PLXS 16-Feb-11 Management Elect Director John L. Nussbaum For For Yes Plexus Corp. PLXS 16-Feb-11 Management Elect Director Michael V. Schrock For For Yes Plexus Corp. PLXS 16-Feb-11 Management Elect Director Mary A. Winston For For Yes Plexus Corp. PLXS 16-Feb-11 Management Ratify Auditors For For Yes Plexus Corp. PLXS 16-Feb-11 Management Amend Omnibus Stock Plan For For Yes Plexus Corp. PLXS 16-Feb-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Plexus Corp. PLXS 16-Feb-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Ruddick Corporation RDK 17-Feb-11 Management Elect Director John R. Belk For For Yes Ruddick Corporation RDK 17-Feb-11 Management Elect Director John P. Derham Cato For For Yes Ruddick Corporation RDK 17-Feb-11 Management Elect Director Thomas W. Dickson For For Yes Ruddick Corporation RDK 17-Feb-11 Management Elect Director James E.S. Hynes For For Yes Ruddick Corporation RDK 17-Feb-11 Management Elect Director Anna Spangler Nelson For For Yes Ruddick Corporation RDK 17-Feb-11 Management Elect Director Bailey W. Patrick For For Yes Ruddick Corporation RDK 17-Feb-11 Management Elect Director Robert H. Spilman, Jr. For For Yes Ruddick Corporation RDK 17-Feb-11 Management Elect Director Harold C. Stowe For For Yes Ruddick Corporation RDK 17-Feb-11 Management Elect Director Isaiah Tidwell For For Yes Ruddick Corporation RDK 17-Feb-11 Management Elect Director William C. Warden, Jr. For For Yes Ruddick Corporation RDK 17-Feb-11 Management Approve Omnibus Stock Plan For For Yes Ruddick Corporation RDK 17-Feb-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Ruddick Corporation RDK 17-Feb-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Ruddick Corporation RDK 17-Feb-11 Management Ratify Auditors For For Yes Tetra Tech, Inc. TTEK 88162G103 01-Mar-11 Management Elect Director Dan L. Batrack For For Yes Tetra Tech, Inc. TTEK 88162G103 01-Mar-11 Management Elect Director Hugh M. Grant For For Yes Tetra Tech, Inc. TTEK 88162G103 01-Mar-11 Management Elect Director Patrick C. Haden For For Yes Tetra Tech, Inc. TTEK 88162G103 01-Mar-11 Management Elect Director J. Christopher Lewis For For Yes Tetra Tech, Inc. TTEK 88162G103 01-Mar-11 Management Elect Director Albert E. Smith For For Yes Tetra Tech, Inc. TTEK 88162G103 01-Mar-11 Management Elect Director J. Kenneth Thompson For For Yes Tetra Tech, Inc. TTEK 88162G103 01-Mar-11 Management Elect Director Richard H. Truly For For Yes Tetra Tech, Inc. TTEK 88162G103 01-Mar-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Tetra Tech, Inc. TTEK 88162G103 01-Mar-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Tetra Tech, Inc. TTEK 88162G103 01-Mar-11 Management Amend Omnibus Stock Plan For For Yes Tetra Tech, Inc. TTEK 88162G103 01-Mar-11 Management Ratify Auditors For For Yes ABM Industries Incorporated ABM 08-Mar-11 Management Elect Director Dan T. Bane For For Yes ABM Industries Incorporated ABM 08-Mar-11 Management Elect Director Anthony G. Fernandes For For Yes ABM Industries Incorporated ABM 08-Mar-11 Management Elect Director Maryellen C. Herringer For For Yes ABM Industries Incorporated ABM 08-Mar-11 Management Ratify Auditors For For Yes ABM Industries Incorporated ABM 08-Mar-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes ABM Industries Incorporated ABM 08-Mar-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Parametric Technology Corporation PMTC 09-Mar-11 Management Elect Director C. Richard Harrison For For Yes Parametric Technology Corporation PMTC 09-Mar-11 Management Amend Omnibus Stock Plan For For Yes Parametric Technology Corporation PMTC 09-Mar-11 Management Amend Omnibus Stock Plan For For Yes Parametric Technology Corporation PMTC 09-Mar-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Parametric Technology Corporation PMTC 09-Mar-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Parametric Technology Corporation PMTC 09-Mar-11 Management Ratify Auditors For For Yes The Cooper Companies, Inc. COO 16-Mar-11 Management Elect Director A. Thomas Bender For For Yes The Cooper Companies, Inc. COO 16-Mar-11 Management Elect Director Michael H. Kalkstein For For Yes The Cooper Companies, Inc. COO 16-Mar-11 Management Elect Director Jody S. Lindell For For Yes The Cooper Companies, Inc. COO 16-Mar-11 Management Elect Director Donald Press For For Yes The Cooper Companies, Inc. COO 16-Mar-11 Management Elect Director Steven Rosenberg For For Yes The Cooper Companies, Inc. COO 16-Mar-11 Management Elect Director Allan E. Rubenstein For For Yes The Cooper Companies, Inc. COO 16-Mar-11 Management Elect Director Robert S. Weiss For For Yes The Cooper Companies, Inc. COO 16-Mar-11 Management Elect Director Stanley Zinberg For For Yes The Cooper Companies, Inc. COO 16-Mar-11 Management Ratify Auditors For For Yes The Cooper Companies, Inc. COO 16-Mar-11 Management Amend Omnibus Stock Plan For For Yes The Cooper Companies, Inc. COO 16-Mar-11 Management Amend Non-Employee Director Omnibus Stock Plan For For Yes The Cooper Companies, Inc. COO 16-Mar-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes The Cooper Companies, Inc. COO 16-Mar-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes OMNOVA Solutions Inc. OMN 17-Mar-11 Management Elect DirectorMichael J. Merriman For For Yes OMNOVA Solutions Inc. OMN 17-Mar-11 Management Elect DirectorWilliam R. Seelbach For For Yes OMNOVA Solutions Inc. OMN 17-Mar-11 Management Ratify Auditors For For Yes OMNOVA Solutions Inc. OMN 17-Mar-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes OMNOVA Solutions Inc. OMN 17-Mar-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Robbins & Myers, Inc. RBN 22-Mar-11 Management Elect Director Andrew G. Lampereur For For Yes Robbins & Myers, Inc. RBN 22-Mar-11 Management Elect Director Thomas P. Loftis For For Yes Robbins & Myers, Inc. RBN 22-Mar-11 Management Elect Director Dale L. Medford For For Yes Robbins & Myers, Inc. RBN 22-Mar-11 Management Elect Director Albert J. Neupaver For For Yes Robbins & Myers, Inc. RBN 22-Mar-11 Management Ratify Auditors For For Yes Robbins & Myers, Inc. RBN 22-Mar-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Robbins & Myers, Inc. RBN 22-Mar-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Photronics, Inc. PLAB 01-Apr-11 Management Elect Director Walter M. Fiederowicz For For Yes Photronics, Inc. PLAB 01-Apr-11 Management Elect Director Joseph A. Fiorita, Jr. For For Yes Photronics, Inc. PLAB 01-Apr-11 Management Elect Director Constantine S. Macricostas For For Yes Photronics, Inc. PLAB 01-Apr-11 Management Elect Director George Macricostas For For Yes Photronics, Inc. PLAB 01-Apr-11 Management Elect Director Mitchell G. Tyson For For Yes Photronics, Inc. PLAB 01-Apr-11 Management Ratify Auditors For For Yes Photronics, Inc. PLAB 01-Apr-11 Management Approve Executive Incentive Bonus Plan For For Yes Photronics, Inc. PLAB 01-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Photronics, Inc. PLAB 01-Apr-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Photronics, Inc. PLAB 01-Apr-11 Management Other Business For Against Yes Waddell & Reed Financial, Inc. WDR 06-Apr-11 Management Elect Director Sharilyn S. Gasaway For For Yes Waddell & Reed Financial, Inc. WDR 06-Apr-11 Management Elect Director Alan W. Kosloff For For Yes Waddell & Reed Financial, Inc. WDR 06-Apr-11 Management Elect Director Jerry W. Walton For For Yes Waddell & Reed Financial, Inc. WDR 06-Apr-11 Management Ratify Auditors For For Yes Waddell & Reed Financial, Inc. WDR 06-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Waddell & Reed Financial, Inc. WDR 06-Apr-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Isle Of Capri Casinos, Inc. ISLE 08-Apr-11 Management Adopt Supermajority Vote Requirement for Amendments For Against Yes Isle Of Capri Casinos, Inc. ISLE 08-Apr-11 Management Classify the Board of Directors For Against Yes A. O. Smith Corporation AOS 11-Apr-11 Management Elect Director Gloster B. Current, Jr. For For Yes A. O. Smith Corporation AOS 11-Apr-11 Management Elect Director Robert J. O'Toole For For Yes A. O. Smith Corporation AOS 11-Apr-11 Management Elect Director Idelle K. Wolf For For Yes A. O. Smith Corporation AOS 11-Apr-11 Management Elect Director Gene C. Wulf For For Yes A. O. Smith Corporation AOS 11-Apr-11 Management Ratify Auditors For For Yes A. O. Smith Corporation AOS 11-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes A. O. Smith Corporation AOS 11-Apr-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes OfficeMax Incorporated OMX 67622P101 13-Apr-11 Management Elect Director Warren F. Bryant For For Yes OfficeMax Incorporated OMX 67622P101 13-Apr-11 Management Elect Director Joseph M. DePinto For For Yes OfficeMax Incorporated OMX 67622P101 13-Apr-11 Management Elect Director Rakesh Gangwal For For Yes OfficeMax Incorporated OMX 67622P101 13-Apr-11 Management Elect Director William J. Montgoris For For Yes OfficeMax Incorporated OMX 67622P101 13-Apr-11 Management Elect Director Francesca Ruiz de Luzuriaga For For Yes OfficeMax Incorporated OMX 67622P101 13-Apr-11 Management Elect Director Ravichandra K. Saligram For For Yes OfficeMax Incorporated OMX 67622P101 13-Apr-11 Management Elect Director David M. Szymanski For For Yes OfficeMax Incorporated OMX 67622P101 13-Apr-11 Management Ratify Auditors For For Yes OfficeMax Incorporated OMX 67622P101 13-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes OfficeMax Incorporated OMX 67622P101 13-Apr-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Bravo Brio Restaurant Group, Inc. BBRG 10567B109 14-Apr-11 Management Elect Director Allen J. Bernstein For For Yes Bravo Brio Restaurant Group, Inc. BBRG 10567B109 14-Apr-11 Management Elect Director James S. Gulmi For For Yes Bravo Brio Restaurant Group, Inc. BBRG 10567B109 14-Apr-11 Management Elect Director Saed Mohseni For For Yes Bravo Brio Restaurant Group, Inc. BBRG 10567B109 14-Apr-11 Management Ratify Auditors For For Yes Bravo Brio Restaurant Group, Inc. BBRG 10567B109 14-Apr-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Bravo Brio Restaurant Group, Inc. BBRG 10567B109 14-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Cardinal Financial Corporation CFNL 14149F109 15-Apr-11 Management Elect Director William G. Buck For For Yes Cardinal Financial Corporation CFNL 14149F109 15-Apr-11 Management Elect Director Sidney O. Dewberry For For Yes Cardinal Financial Corporation CFNL 14149F109 15-Apr-11 Management Elect Director Alan G. Merten For Withhold Yes Cardinal Financial Corporation CFNL 14149F109 15-Apr-11 Management Elect Director William E. Peterson For For Yes Cardinal Financial Corporation CFNL 14149F109 15-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Cardinal Financial Corporation CFNL 14149F109 15-Apr-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Cardinal Financial Corporation CFNL 14149F109 15-Apr-11 Management Amend Omnibus Stock Plan For For Yes Cardinal Financial Corporation CFNL 14149F109 15-Apr-11 Management Ratify Auditors For For Yes Crane Co. CR 18-Apr-11 Management Elect Director E. Thayer Bigelow For For Yes Crane Co. CR 18-Apr-11 Management Elect Director Philip R. Lochner, Jr. For For Yes Crane Co. CR 18-Apr-11 Management Elect Director Ronald F. McKenna For For Yes Crane Co. CR 18-Apr-11 Management Ratify Auditors For For Yes Crane Co. CR 18-Apr-11 Management Approve Executive Incentive Bonus Plan For For Yes Crane Co. CR 18-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Crane Co. CR 18-Apr-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Pacific Continental Corporation PCBK 69412V108 18-Apr-11 Management Elect Director Robert A. Ballin For For Yes Pacific Continental Corporation PCBK 69412V108 18-Apr-11 Management Elect Director Michael E. Heijer For For Yes Pacific Continental Corporation PCBK 69412V108 18-Apr-11 Management Elect Director Donald L. Krahmer, Jr. For For Yes Pacific Continental Corporation PCBK 69412V108 18-Apr-11 Management Elect Director Hal M. Brown For For Yes Pacific Continental Corporation PCBK 69412V108 18-Apr-11 Management Elect Director Michael S. Holcomb For For Yes Pacific Continental Corporation PCBK 69412V108 18-Apr-11 Management Elect Director Donald G. Montgomery For For Yes Pacific Continental Corporation PCBK 69412V108 18-Apr-11 Management Elect Director Cathi Hatch For For Yes Pacific Continental Corporation PCBK 69412V108 18-Apr-11 Management Elect Director Michael D. Holzgang For For Yes Pacific Continental Corporation PCBK 69412V108 18-Apr-11 Management Elect Director John H. Rickman For For Yes Pacific Continental Corporation PCBK 69412V108 18-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Pacific Continental Corporation PCBK 69412V108 18-Apr-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Pacific Continental Corporation PCBK 69412V108 18-Apr-11 Management Ratify Auditors For For Yes DiamondRock Hospitality Company DRH 26-Apr-11 Management Elect Director William W. McCarten For For Yes DiamondRock Hospitality Company DRH 26-Apr-11 Management Elect Director Daniel J. Altobello For For Yes DiamondRock Hospitality Company DRH 26-Apr-11 Management Elect Director W. Robert Grafton For For Yes DiamondRock Hospitality Company DRH 26-Apr-11 Management Elect Director Maureen L. McAvey For For Yes DiamondRock Hospitality Company DRH 26-Apr-11 Management Elect Director Gilbert T. Ray For For Yes DiamondRock Hospitality Company DRH 26-Apr-11 Management Elect Director John L. Williams For For Yes DiamondRock Hospitality Company DRH 26-Apr-11 Management Elect Director Mark W. Brugger For For Yes DiamondRock Hospitality Company DRH 26-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes DiamondRock Hospitality Company DRH 26-Apr-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes DiamondRock Hospitality Company DRH 26-Apr-11 Management Ratify Auditors For For Yes National Penn Bancshares, Inc. NPBC 26-Apr-11 Management Elect Director Thomas A. Beaver For Withhold Yes National Penn Bancshares, Inc. NPBC 26-Apr-11 Management Elect Director Jeffrey P. Feather For For Yes National Penn Bancshares, Inc. NPBC 26-Apr-11 Management Elect Director Patricia L. Langiotti For Withhold Yes National Penn Bancshares, Inc. NPBC 26-Apr-11 Management Elect Director Natalye Paquin For For Yes National Penn Bancshares, Inc. NPBC 26-Apr-11 Management Ratify Auditors For Against Yes National Penn Bancshares, Inc. NPBC 26-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes National Penn Bancshares, Inc. NPBC 26-Apr-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Western Alliance Bancorporation WAL 26-Apr-11 Management Elect Director John P. Sande, III For Withhold Yes Western Alliance Bancorporation WAL 26-Apr-11 Management Elect Director Robert G. Sarver For For Yes Western Alliance Bancorporation WAL 26-Apr-11 Management Elect Director Sung Won Sohn For For Yes Western Alliance Bancorporation WAL 26-Apr-11 Management Elect Director Donald D. Snyder For For Yes Western Alliance Bancorporation WAL 26-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Western Alliance Bancorporation WAL 26-Apr-11 Management Ratify Auditors For For Yes BancorpSouth, Inc. BXS 27-Apr-11 Management Elect Director W. G. Holliman, Jr. For Withhold Yes BancorpSouth, Inc. BXS 27-Apr-11 Management Elect Director Warren A. Hood, Jr. For For Yes BancorpSouth, Inc. BXS 27-Apr-11 Management Elect Director James V. Kelley For Withhold Yes BancorpSouth, Inc. BXS 27-Apr-11 Management Elect Director Turner O. Lashlee For Withhold Yes BancorpSouth, Inc. BXS 27-Apr-11 Management Elect Director Alan W. Perry For Withhold Yes BancorpSouth, Inc. BXS 27-Apr-11 Management Ratify Auditors For For Yes BancorpSouth, Inc. BXS 27-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes BancorpSouth, Inc. BXS 27-Apr-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes BancorpSouth, Inc. BXS 27-Apr-11 Management Amend Omnibus Stock Plan For For Yes Colonial Properties Trust CLP 27-Apr-11 Management Elect Director Carl F. Bailey For For Yes Colonial Properties Trust CLP 27-Apr-11 Management Elect Director Edwin M. Crawford For For Yes Colonial Properties Trust CLP 27-Apr-11 Management Elect Director M. Miller Gorrie For For Yes Colonial Properties Trust CLP 27-Apr-11 Management Elect Director William M. Johnson For For Yes Colonial Properties Trust CLP 27-Apr-11 Management Elect Director James K. Lowder For For Yes Colonial Properties Trust CLP 27-Apr-11 Management Elect Director Thomas H. Lowder For For Yes Colonial Properties Trust CLP 27-Apr-11 Management Elect Director Herbert A. Meisler For For Yes Colonial Properties Trust CLP 27-Apr-11 Management Elect Director Claude B. Nielsen For For Yes Colonial Properties Trust CLP 27-Apr-11 Management Elect Director Harold W. Ripps For For Yes Colonial Properties Trust CLP 27-Apr-11 Management Elect Director John W. Spiegel For For Yes Colonial Properties Trust CLP 27-Apr-11 Management Amend Omnibus Stock Plan For For Yes Colonial Properties Trust CLP 27-Apr-11 Management Ratify Auditors For For Yes Colonial Properties Trust CLP 27-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Colonial Properties Trust CLP 27-Apr-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director Catherine A. Allen For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director Richard E. Anthony For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director James H. Blanchard For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director Richard Y. Bradley For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director Frank W. Brumley For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director Elizabeth W. Camp For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director T. Michael Goodrich For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director V. Nathaniel Hansford For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director Mason H. Lampton For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director H. Lynn Page For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director Joseph J. Prochaska, Jr. For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director J. Neal Purcell For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director Kessel D. Stelling, Jr. For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director Melvin T. Stith For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director Philip W. Tomlinson For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Elect Director James D. Yancey For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Amend NOL Rights Plan (NOL Pill) For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Approve Nonqualified Employee Stock Purchase Plan For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Approve Nonqualified Director Stock Purchase Plan For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management Ratify Auditors For For Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management If you Own, in all Capacities, More than 1,139,063 Common Shares, Please vote FOR. If you DO NOT Own, in all Capacities, More than 1,139,063 Common Shares, Please vote AGAINST None Against Yes Synovus Financial Corp. SNV 87161C105 27-Apr-11 Management If you voted FOR Item 22, vote FOR this item if you acquired More than 1,136,063 Common Shares since 2/17/07. If you DID NOT acquire More than 1,139,063 since 2/17/07, vote AGAINST to confirm that shares Represented by Proxy are Entitled 10 Votes per share None Against Yes The Ryland Group, Inc. RYL 27-Apr-11 Management Elect Director Leslie M. Frecon For For Yes The Ryland Group, Inc. RYL 27-Apr-11 Management Elect Director Roland A. Hernandez For For Yes The Ryland Group, Inc. RYL 27-Apr-11 Management Elect Director William L. Jews For For Yes The Ryland Group, Inc. RYL 27-Apr-11 Management Elect Director Ned Mansour For For Yes The Ryland Group, Inc. RYL 27-Apr-11 Management Elect Director Robert E. Mellor For For Yes The Ryland Group, Inc. RYL 27-Apr-11 Management Elect Director Norman J. Metcalfe For For Yes The Ryland Group, Inc. RYL 27-Apr-11 Management Elect Director Larry T. Nicholson For For Yes The Ryland Group, Inc. RYL 27-Apr-11 Management Elect Director Charlotte St. Martin For For Yes The Ryland Group, Inc. RYL 27-Apr-11 Management Elect Director Robert G. van Schoonenberg For For Yes The Ryland Group, Inc. RYL 27-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes The Ryland Group, Inc. RYL 27-Apr-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes The Ryland Group, Inc. RYL 27-Apr-11 Management Approve Omnibus Stock Plan For For Yes The Ryland Group, Inc. RYL 27-Apr-11 Management Approve Non-Employee Director Omnibus Stock Plan For For Yes The Ryland Group, Inc. RYL 27-Apr-11 Share Holder Adopt Quantitative GHG Goals for Products and Operations Against For Yes The Ryland Group, Inc. RYL 27-Apr-11 Management Ratify Auditors For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Elect Director Jeffrey G. Albertson For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Elect Director Joe N. Ballard For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Elect Director John M. Bond, Jr. For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Elect Director Dana A. Chryst For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Elect Director Craig A. Dally For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Elect Director Patrick J. Freer For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Elect Director Rufus A. Fulton, Jr. For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Elect Director George W. Hodges For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Elect Director Willem Kooyker For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Elect Director Donald W. Lesher, Jr. For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Elect Director John O. Shirk For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Elect Director R. Scott Smith, Jr. For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Elect Director Gary A. Stewart For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Elect Director E. Philip Wenger For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Approve Non-Employee Director Omnibus Stock Plan For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Fulton Financial Corporation FULT 28-Apr-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Fulton Financial Corporation FULT 28-Apr-11 Management Ratify Auditors For For Yes TreeHouse Foods, Inc. THS 89469A104 28-Apr-11 Management Elect Director Ann M. Sardini For For Yes TreeHouse Foods, Inc. THS 89469A104 28-Apr-11 Management Elect Director Dennis F. O'Brien For For Yes TreeHouse Foods, Inc. THS 89469A104 28-Apr-11 Management Elect Director Sam K. Reed For For Yes TreeHouse Foods, Inc. THS 89469A104 28-Apr-11 Management Ratify Auditors For For Yes TreeHouse Foods, Inc. THS 89469A104 28-Apr-11 Management Provide Right to Call Special Meeting For For Yes TreeHouse Foods, Inc. THS 89469A104 28-Apr-11 Management Reduce Supermajority Vote Requirement For For Yes TreeHouse Foods, Inc. THS 89469A104 28-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes TreeHouse Foods, Inc. THS 89469A104 28-Apr-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Cleco Corporation CNL 12561W105 29-Apr-11 Management Elect Director William L. Marks For For Yes Cleco Corporation CNL 12561W105 29-Apr-11 Management Elect Director Robert T. Ratcliff, Sr. For For Yes Cleco Corporation CNL 12561W105 29-Apr-11 Management Elect Director Peter M. Scott III For For Yes Cleco Corporation CNL 12561W105 29-Apr-11 Management Elect Director William H.walker, Jr. For For Yes Cleco Corporation CNL 12561W105 29-Apr-11 Management Ratify Auditors For For Yes Cleco Corporation CNL 12561W105 29-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Cleco Corporation CNL 12561W105 29-Apr-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Cleco Corporation CNL 12561W105 29-Apr-11 Management Eliminate Cumulative Voting and Declassify the Board For For Yes Cleco Corporation CNL 12561W105 29-Apr-11 Management Eliminate Cumulative Voting For For Yes RTI International Metals, Inc. RTI 74973W107 29-Apr-11 Management Elect Director Daniel I. Booker For For Yes RTI International Metals, Inc. RTI 74973W107 29-Apr-11 Management Elect Director Ronald L. Gallatin For For Yes RTI International Metals, Inc. RTI 74973W107 29-Apr-11 Management Elect Director Charles C. Gedeon For For Yes RTI International Metals, Inc. RTI 74973W107 29-Apr-11 Management Elect Director Robert M. Hernandez For For Yes RTI International Metals, Inc. RTI 74973W107 29-Apr-11 Management Elect Director Dawne S. Hickton For For Yes RTI International Metals, Inc. RTI 74973W107 29-Apr-11 Management Elect Director Edith E. Holiday For For Yes RTI International Metals, Inc. RTI 74973W107 29-Apr-11 Management Elect Director Bryan T. Moss For For Yes RTI International Metals, Inc. RTI 74973W107 29-Apr-11 Management Elect Director James A. Williams For For Yes RTI International Metals, Inc. RTI 74973W107 29-Apr-11 Management Ratify Auditors For For Yes RTI International Metals, Inc. RTI 74973W107 29-Apr-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes RTI International Metals, Inc. RTI 74973W107 29-Apr-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Whitney Holding Corporation WTNY 29-Apr-11 Management Approve Merger Agreement For For Yes Whitney Holding Corporation WTNY 29-Apr-11 Management Adjourn Meeting For For Yes CEC Entertainment, Inc. CEC 03-May-11 Management Elect Director Tommy Franks For For Yes CEC Entertainment, Inc. CEC 03-May-11 Management Elect Director Cynthia Pharr Lee For For Yes CEC Entertainment, Inc. CEC 03-May-11 Management Elect Director Raymond E. Wooldridge For For Yes CEC Entertainment, Inc. CEC 03-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes CEC Entertainment, Inc. CEC 03-May-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes CEC Entertainment, Inc. CEC 03-May-11 Management Ratify Auditors For For Yes Cincinnati Bell Inc. CBB 03-May-11 Management Elect Director Phillip R. Cox For For Yes Cincinnati Bell Inc. CBB 03-May-11 Management Elect Director Bruce L. Byrnes For For Yes Cincinnati Bell Inc. CBB 03-May-11 Management Elect Director John F. Cassidy For For Yes Cincinnati Bell Inc. CBB 03-May-11 Management Elect Director Jakki L. Haussler For For Yes Cincinnati Bell Inc. CBB 03-May-11 Management Elect Director Craig F. Maier For For Yes Cincinnati Bell Inc. CBB 03-May-11 Management Elect Director Alex Shumate For For Yes Cincinnati Bell Inc. CBB 03-May-11 Management Elect Director Lynn A. Wentworth For For Yes Cincinnati Bell Inc. CBB 03-May-11 Management Elect Director John M. Zrno For For Yes Cincinnati Bell Inc. CBB 03-May-11 Management Ratify Auditors For For Yes Cincinnati Bell Inc. CBB 03-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Cincinnati Bell Inc. CBB 03-May-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Cincinnati Bell Inc. CBB 03-May-11 Management Approve Executive Incentive Bonus Plan For For Yes Associated Estates Realty Corporation AEC 04-May-11 Management Elect Director Albert T. Adams For For Yes Associated Estates Realty Corporation AEC 04-May-11 Management Elect Director James M. Delaney For For Yes Associated Estates Realty Corporation AEC 04-May-11 Management Elect Director Jeffrey I. Friedman For For Yes Associated Estates Realty Corporation AEC 04-May-11 Management Elect Director Michael E. Gibbons For For Yes Associated Estates Realty Corporation AEC 04-May-11 Management Elect Director Mark L. Milstein For For Yes Associated Estates Realty Corporation AEC 04-May-11 Management Elect Director James A. Schoff For For Yes Associated Estates Realty Corporation AEC 04-May-11 Management Elect Director Richard T. Schwarz For For Yes Associated Estates Realty Corporation AEC 04-May-11 Management Approve Omnibus Stock Plan For For Yes Associated Estates Realty Corporation AEC 04-May-11 Management Ratify Auditors For For Yes Associated Estates Realty Corporation AEC 04-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Associated Estates Realty Corporation AEC 04-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Education Realty Trust, Inc. EDR 28140H104 04-May-11 Management Elect Director Paul O. Bower For For Yes Education Realty Trust, Inc. EDR 28140H104 04-May-11 Management Elect Director Monte J. Barrow For For Yes Education Realty Trust, Inc. EDR 28140H104 04-May-11 Management Elect Director William J. Cahill, III For For Yes Education Realty Trust, Inc. EDR 28140H104 04-May-11 Management Elect Director Randall L. Churchey For For Yes Education Realty Trust, Inc. EDR 28140H104 04-May-11 Management Elect Director John L. Ford For For Yes Education Realty Trust, Inc. EDR 28140H104 04-May-11 Management Elect Director Howard A. Silver For For Yes Education Realty Trust, Inc. EDR 28140H104 04-May-11 Management Elect Director Wendell W. Weakley For For Yes Education Realty Trust, Inc. EDR 28140H104 04-May-11 Management Ratify Auditors For For Yes Education Realty Trust, Inc. EDR 28140H104 04-May-11 Management Approve Omnibus Stock Plan For For Yes Education Realty Trust, Inc. EDR 28140H104 04-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Education Realty Trust, Inc. EDR 28140H104 04-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Lufkin Industries, Inc. LUFK 04-May-11 Management Elect Director H. J. Trout, Jr. For For Yes Lufkin Industries, Inc. LUFK 04-May-11 Management Elect Director J. T. Jongebloed For For Yes Lufkin Industries, Inc. LUFK 04-May-11 Management Elect Director Suzanne V. Baer For For Yes Lufkin Industries, Inc. LUFK 04-May-11 Management Ratify Auditors For For Yes Lufkin Industries, Inc. LUFK 04-May-11 Management Increase Authorized Common Stock For Against Yes Lufkin Industries, Inc. LUFK 04-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Lufkin Industries, Inc. LUFK 04-May-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Sunstone Hotel Investors, Inc. SHO 04-May-11 Management Elect Director Robert A. Alter For For Yes Sunstone Hotel Investors, Inc. SHO 04-May-11 Management Elect Director Lewis N. Wolff For For Yes Sunstone Hotel Investors, Inc. SHO 04-May-11 Management Elect Director Z. Jamie Behar For For Yes Sunstone Hotel Investors, Inc. SHO 04-May-11 Management Elect Director Thomas A. Lewis For For Yes Sunstone Hotel Investors, Inc. SHO 04-May-11 Management Elect Director Keith M. Locker For For Yes Sunstone Hotel Investors, Inc. SHO 04-May-11 Management Elect Director Keith P. Russell For For Yes Sunstone Hotel Investors, Inc. SHO 04-May-11 Management Ratify Auditors For For Yes Sunstone Hotel Investors, Inc. SHO 04-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Sunstone Hotel Investors, Inc. SHO 04-May-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Fairchild Semiconductor International, Inc. FCS 05-May-11 Management Elect Director Charles P. Carinalli For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-11 Management Elect Director Randy W. Carson For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-11 Management Elect Director Anthony Lear For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-11 Management Elect Director Thomas L. Magnanti For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-11 Management Elect Director Kevin J. McGarity For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-11 Management Elect Director Bryan R. Roub For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-11 Management Elect Director Ronald W. Shelly For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-11 Management Elect Director Mark S. Thompson For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-11 Management Amend Omnibus Stock Plan For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Fairchild Semiconductor International, Inc. FCS 05-May-11 Management Ratify Auditors For For Yes Gaylord Entertainment Company GET 05-May-11 Management Elect Director Glenn J. Angiolillo For For Yes Gaylord Entertainment Company GET 05-May-11 Management Elect Director Michael J. Bender For For Yes Gaylord Entertainment Company GET 05-May-11 Management Elect Director E. K. Gaylord II For For Yes Gaylord Entertainment Company GET 05-May-11 Management Elect Director Ralph Horn For For Yes Gaylord Entertainment Company GET 05-May-11 Management Elect Director David W. Johnson For For Yes Gaylord Entertainment Company GET 05-May-11 Management Elect Director Ellen Levine For For Yes Gaylord Entertainment Company GET 05-May-11 Management Elect Director Terrell T. Philen, Jr. For For Yes Gaylord Entertainment Company GET 05-May-11 Management Elect Director Robert S. Prather, Jr. For For Yes Gaylord Entertainment Company GET 05-May-11 Management Elect Director Colin V. Reed For For Yes Gaylord Entertainment Company GET 05-May-11 Management Elect Director Michael D. Rose For For Yes Gaylord Entertainment Company GET 05-May-11 Management Elect Director Michael I. Roth For For Yes Gaylord Entertainment Company GET 05-May-11 Management Ratify Auditors For For Yes Gaylord Entertainment Company GET 05-May-11 Management Amend Omnibus Stock Plan For For Yes Gaylord Entertainment Company GET 05-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Gaylord Entertainment Company GET 05-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Hexcel Corporation HXL 05-May-11 Management Elect Director Joel S. Beckman For For Yes Hexcel Corporation HXL 05-May-11 Management Elect Director David E. Berges For For Yes Hexcel Corporation HXL 05-May-11 Management Elect Director Lynn Brubaker For For Yes Hexcel Corporation HXL 05-May-11 Management Elect Director Jeffrey C. Campbell For For Yes Hexcel Corporation HXL 05-May-11 Management Elect Director Sandra L. Derickson For For Yes Hexcel Corporation HXL 05-May-11 Management Elect Director W. Kim Foster For For Yes Hexcel Corporation HXL 05-May-11 Management Elect Director Thomas A. Gendron For For Yes Hexcel Corporation HXL 05-May-11 Management Elect Director Jeffrey A. Graves For For Yes Hexcel Corporation HXL 05-May-11 Management Elect Director David C. Hill For For Yes Hexcel Corporation HXL 05-May-11 Management Elect Director David L. Pugh For For Yes Hexcel Corporation HXL 05-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Hexcel Corporation HXL 05-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Hexcel Corporation HXL 05-May-11 Management Approve Executive Incentive Bonus Plan For For Yes Hexcel Corporation HXL 05-May-11 Management Ratify Auditors For For Yes RLI Corp. RLI 05-May-11 Management Elect Director Kaj Ahlmann For For Yes RLI Corp. RLI 05-May-11 Management Elect Director Barbara R. Allen For For Yes RLI Corp. RLI 05-May-11 Management Elect Director John T. Baily For For Yes RLI Corp. RLI 05-May-11 Management Elect Director Jordan W. Graham For For Yes RLI Corp. RLI 05-May-11 Management Elect Director Gerald I. Lenrow For For Yes RLI Corp. RLI 05-May-11 Management Elect Director Charles M. Linke For For Yes RLI Corp. RLI 05-May-11 Management Elect Director F. Lynn Mcpheeters For For Yes RLI Corp. RLI 05-May-11 Management Elect Director Jonathan E. Michael For For Yes RLI Corp. RLI 05-May-11 Management Elect Director Robert O. Viets For For Yes RLI Corp. RLI 05-May-11 Management Approve Executive Incentive Bonus Plan For For Yes RLI Corp. RLI 05-May-11 Management Ratify Auditors For For Yes RLI Corp. RLI 05-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes RLI Corp. RLI 05-May-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Cooper Tire & Rubber Company CTB 06-May-11 Management Elect Director Steven M. Chapman For Withhold Yes Cooper Tire & Rubber Company CTB 06-May-11 Management Elect Director Richard L. Wambold For For Yes Cooper Tire & Rubber Company CTB 06-May-11 Management Ratify Auditors For For Yes Cooper Tire & Rubber Company CTB 06-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Cooper Tire & Rubber Company CTB 06-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director Anthony J. Agnone, Sr. For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director Wayne E. Alter, Jr. For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director Peter DeSoto For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director Eddie L. Dunklebarger For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director Henry R. Gibbel For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director Bruce A. Hepburn For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director Donald L. Hoffman For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director Sara G. Kirkland For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director Guy W. Miller, Jr. For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director Michael A. Morello For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director Scott J. Newkam For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director E. Susan Piersol For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director William J. Reuter For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director Christine Sears For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director James A. Ulsh For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Elect Director Roger V. Wiest, Sr. For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Increase Authorized Common Stock For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Approve Qualified Employee Stock Purchase Plan For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Approve Executive Incentive Bonus Plan For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Ratify Auditors For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Approve Acquisition For For Yes Susquehanna Bancshares, Inc. SUSQ 06-May-11 Management Adjourn Meeting For For Yes Coeur d'Alene Mines Corporation CDE 10-May-11 Management Elect Director L. Michael Bogert For For Yes Coeur d'Alene Mines Corporation CDE 10-May-11 Management Elect Director James J. Curran For For Yes Coeur d'Alene Mines Corporation CDE 10-May-11 Management Elect Director Sebastian Edwards For For Yes Coeur d'Alene Mines Corporation CDE 10-May-11 Management Elect Director Andrew Lundquist For For Yes Coeur d'Alene Mines Corporation CDE 10-May-11 Management Elect Director Robert E. Mellor For For Yes Coeur d'Alene Mines Corporation CDE 10-May-11 Management Elect Director John H. Robinson For For Yes Coeur d'Alene Mines Corporation CDE 10-May-11 Management Elect Director J. Kenneth Thompson For For Yes Coeur d'Alene Mines Corporation CDE 10-May-11 Management Elect Director Timothy R. Winterer For For Yes Coeur d'Alene Mines Corporation CDE 10-May-11 Management Elect Director Dennis E. Wheeler For For Yes Coeur d'Alene Mines Corporation CDE 10-May-11 Management Ratify Auditors For For Yes Coeur d'Alene Mines Corporation CDE 10-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Coeur d'Alene Mines Corporation CDE 10-May-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Impax Laboratories, Inc. IPXL 45256B101 10-May-11 Management Elect Director Leslie Z. Benet For For Yes Impax Laboratories, Inc. IPXL 45256B101 10-May-11 Management Elect Director Robert L. Burr For For Yes Impax Laboratories, Inc. IPXL 45256B101 10-May-11 Management Elect Director Allen Chao For For Yes Impax Laboratories, Inc. IPXL 45256B101 10-May-11 Management Elect Director Nigel Ten Fleming For For Yes Impax Laboratories, Inc. IPXL 45256B101 10-May-11 Management Elect Director Larry Hsu For For Yes Impax Laboratories, Inc. IPXL 45256B101 10-May-11 Management Elect Director Michael Markbreiter For For Yes Impax Laboratories, Inc. IPXL 45256B101 10-May-11 Management Elect Director Peter R. Terreri For For Yes Impax Laboratories, Inc. IPXL 45256B101 10-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Impax Laboratories, Inc. IPXL 45256B101 10-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Noranda Aluminum Holding Corporation NOR 65542W107 10-May-11 Management Elect Director William H. Brooks For Withhold Yes Noranda Aluminum Holding Corporation NOR 65542W107 10-May-11 Management Elect Director M. Ali Rashid For Withhold Yes Noranda Aluminum Holding Corporation NOR 65542W107 10-May-11 Management Elect Director Matthew R. Michelini For Withhold Yes Noranda Aluminum Holding Corporation NOR 65542W107 10-May-11 Management Elect Director Thomas R. Miklich For For Yes Noranda Aluminum Holding Corporation NOR 65542W107 10-May-11 Management Ratify Auditors For For Yes Noranda Aluminum Holding Corporation NOR 65542W107 10-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Noranda Aluminum Holding Corporation NOR 65542W107 10-May-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes PacWest Bancorp PACW 10-May-11 Management Elect Director Mark N. Baker For For Yes PacWest Bancorp PACW 10-May-11 Management Elect Director Craig A. Carlson For For Yes PacWest Bancorp PACW 10-May-11 Management Elect Director Stephen M. Dunn For For Yes PacWest Bancorp PACW 10-May-11 Management Elect Director John M. Eggemeyer For Withhold Yes PacWest Bancorp PACW 10-May-11 Management Elect Director Barry C. Fitzpatrick For For Yes PacWest Bancorp PACW 10-May-11 Management Elect Director George E. Langley For For Yes PacWest Bancorp PACW 10-May-11 Management Elect Director Susan E. Lester For For Yes PacWest Bancorp PACW 10-May-11 Management Elect Director Timothy B. Matz For For Yes PacWest Bancorp PACW 10-May-11 Management Elect Director Arnold W. Messer For For Yes PacWest Bancorp PACW 10-May-11 Management Elect Director Daniel B. Platt For For Yes PacWest Bancorp PACW 10-May-11 Management Elect Director John W. Rose For For Yes PacWest Bancorp PACW 10-May-11 Management Elect Director Robert A. Stine For For Yes PacWest Bancorp PACW 10-May-11 Management Elect Director Matthew P. Wagner For For Yes PacWest Bancorp PACW 10-May-11 Management Ratify Auditors For For Yes PacWest Bancorp PACW 10-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes PacWest Bancorp PACW 10-May-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes PacWest Bancorp PACW 10-May-11 Management Adjourn Meeting For Against Yes PacWest Bancorp PACW 10-May-11 Management Other Business For Against Yes Trustmark Corporation TRMK 10-May-11 Management Elect Director Adolphus B. Baker For For Yes Trustmark Corporation TRMK 10-May-11 Management Elect Director William C. Deviney, Jr. For For Yes Trustmark Corporation TRMK 10-May-11 Management Elect Director Daniel A. Grafton For For Yes Trustmark Corporation TRMK 10-May-11 Management Elect Director Gerard R. Host For For Yes Trustmark Corporation TRMK 10-May-11 Management Elect Director David H. Hoster II For For Yes Trustmark Corporation TRMK 10-May-11 Management Elect Director John M. McCullouch For For Yes Trustmark Corporation TRMK 10-May-11 Management Elect Director Richard H. Puckett For For Yes Trustmark Corporation TRMK 10-May-11 Management Elect Director R. Michael Summerford For For Yes Trustmark Corporation TRMK 10-May-11 Management Elect Director Leroy G. Walker, Jr. For For Yes Trustmark Corporation TRMK 10-May-11 Management Elect Director William G. Yates III For For Yes Trustmark Corporation TRMK 10-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Trustmark Corporation TRMK 10-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Trustmark Corporation TRMK 10-May-11 Management Ratify Auditors For For Yes UIL Holdings Corporation UIL 10-May-11 Management Elect Director Thelma R. Albright For For Yes UIL Holdings Corporation UIL 10-May-11 Management Elect Director Arnold L. Chase For For Yes UIL Holdings Corporation UIL 10-May-11 Management Elect Director Betsy Henley-Cohn For For Yes UIL Holdings Corporation UIL 10-May-11 Management Elect Director Suedeen G. Kelly For For Yes UIL Holdings Corporation UIL 10-May-11 Management Elect Director John L. Lahey For For Yes UIL Holdings Corporation UIL 10-May-11 Management Elect Director Daniel J. Miglio For For Yes UIL Holdings Corporation UIL 10-May-11 Management Elect Director William F. Murdy For For Yes UIL Holdings Corporation UIL 10-May-11 Management Elect Director Donald R. Shassian For For Yes UIL Holdings Corporation UIL 10-May-11 Management Elect Director James P. Torgerson For For Yes UIL Holdings Corporation UIL 10-May-11 Management Ratify Auditors For For Yes UIL Holdings Corporation UIL 10-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes UIL Holdings Corporation UIL 10-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes UIL Holdings Corporation UIL 10-May-11 Management Increase Authorized Common Stock For For Yes Berry Petroleum Company BRY 11-May-11 Management Elect Director R. Busch III For For Yes Berry Petroleum Company BRY 11-May-11 Management Elect Director W. Bush For For Yes Berry Petroleum Company BRY 11-May-11 Management Elect Director S. Cropper For For Yes Berry Petroleum Company BRY 11-May-11 Management Elect Director J. Gaul For For Yes Berry Petroleum Company BRY 11-May-11 Management Elect Director S. Hadden For For Yes Berry Petroleum Company BRY 11-May-11 Management Elect Director R. Heinemann For For Yes Berry Petroleum Company BRY 11-May-11 Management Elect Director T. Jamieson For For Yes Berry Petroleum Company BRY 11-May-11 Management Elect Director J. Keller For For Yes Berry Petroleum Company BRY 11-May-11 Management Elect Director M. Reddin For For Yes Berry Petroleum Company BRY 11-May-11 Management Elect Director M. Young For For Yes Berry Petroleum Company BRY 11-May-11 Management Ratify Auditors For For Yes Berry Petroleum Company BRY 11-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Berry Petroleum Company BRY 11-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Helix Energy Solutions Group, Inc. HLX 42330P107 11-May-11 Management Elect Director Nancy K. Quinn For For Yes Helix Energy Solutions Group, Inc. HLX 42330P107 11-May-11 Management Elect Director William L. Transier For For Yes Helix Energy Solutions Group, Inc. HLX 42330P107 11-May-11 Management Ratify Auditors For For Yes Helix Energy Solutions Group, Inc. HLX 42330P107 11-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Helix Energy Solutions Group, Inc. HLX 42330P107 11-May-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes PolyOne Corporation POL 73179P106 11-May-11 Management Elect Director J. Douglas Campbell For For Yes PolyOne Corporation POL 73179P106 11-May-11 Management Elect Director Carol A. Cartwright For For Yes PolyOne Corporation POL 73179P106 11-May-11 Management Elect Director Richard H. Fearon For For Yes PolyOne Corporation POL 73179P106 11-May-11 Management Elect Director Gordon D. Harnett For For Yes PolyOne Corporation POL 73179P106 11-May-11 Management Elect Director Richard A. Lorraine For For Yes PolyOne Corporation POL 73179P106 11-May-11 Management Elect Director Edward J. Mooney For For Yes PolyOne Corporation POL 73179P106 11-May-11 Management Elect Director Stephen D. Newlin For For Yes PolyOne Corporation POL 73179P106 11-May-11 Management Elect Director William H. Powell For For Yes PolyOne Corporation POL 73179P106 11-May-11 Management Elect Director Farah M. Walters For For Yes PolyOne Corporation POL 73179P106 11-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes PolyOne Corporation POL 73179P106 11-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes PolyOne Corporation POL 73179P106 11-May-11 Management Ratify Auditors For For Yes Quaker Chemical Corporation KWR 11-May-11 Management Elect Director Michael F. Barry For For Yes Quaker Chemical Corporation KWR 11-May-11 Management Elect Director Robert E. Chappell For For Yes Quaker Chemical Corporation KWR 11-May-11 Management Elect Director Robert H. Rock For For Yes Quaker Chemical Corporation KWR 11-May-11 Management Amend Executive Incentive Bonus Plan For For Yes Quaker Chemical Corporation KWR 11-May-11 Management Approve Omnibus Stock Plan For For Yes Quaker Chemical Corporation KWR 11-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Quaker Chemical Corporation KWR 11-May-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Quaker Chemical Corporation KWR 11-May-11 Management Ratify Auditors For For Yes Radian Group Inc. RDN 11-May-11 Management Elect Director Herbert Wender For For Yes Radian Group Inc. RDN 11-May-11 Management Elect Director David C. Carney For For Yes Radian Group Inc. RDN 11-May-11 Management Elect Director Howard B. Culang For For Yes Radian Group Inc. RDN 11-May-11 Management Elect Director Lisa W. Hess For For Yes Radian Group Inc. RDN 11-May-11 Management Elect Director Stephen T. Hopkins For For Yes Radian Group Inc. RDN 11-May-11 Management Elect Director Sanford A. Ibrahim For For Yes Radian Group Inc. RDN 11-May-11 Management Elect Director James W. Jennings For For Yes Radian Group Inc. RDN 11-May-11 Management Elect Director Ronald W. Moore For For Yes Radian Group Inc. RDN 11-May-11 Management Elect Director Jan Nicholson For For Yes Radian Group Inc. RDN 11-May-11 Management Elect Director Robert W. Richards For For Yes Radian Group Inc. RDN 11-May-11 Management Elect Director Anthony W. Schweiger For For Yes Radian Group Inc. RDN 11-May-11 Management Elect Director Noel J. Spiegel For For Yes Radian Group Inc. RDN 11-May-11 Management Amend Omnibus Stock Plan For For Yes Radian Group Inc. RDN 11-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Radian Group Inc. RDN 11-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Radian Group Inc. RDN 11-May-11 Management Ratify Auditors For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Elect Director Carl L. Chapman For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Elect Director James H. DeGraffenreidt, Jr. For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Elect Director Niel C. Ellerbrook For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Elect Director John D. Engelbrecht For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Elect Director Anton H. George For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Elect Director Martin C. Jischke For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Elect Director Robert G. Jones For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Elect Director William G. Mays For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Elect Director J. Timothy McGinley For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Elect Director R. Daniel Sadlier For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Elect Director Michael L. Smith For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Elect Director Jean L. Wojtowicz For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Amend Omnibus Stock Plan For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Vectren Corporation VVC 92240G101 11-May-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes Vectren Corporation VVC 92240G101 11-May-11 Management Ratify Auditors For For Yes AMERIGROUP Corporation AGP 03073T102 12-May-11 Management Elect Directors James G. Carlson For For Yes AMERIGROUP Corporation AGP 03073T102 12-May-11 Management Elect Directors Jeffrey B. Child For For Yes AMERIGROUP Corporation AGP 03073T102 12-May-11 Management Elect Directors Richard D. Shirk For For Yes AMERIGROUP Corporation AGP 03073T102 12-May-11 Management Elect Directors John W. Snow For For Yes AMERIGROUP Corporation AGP 03073T102 12-May-11 Management Elect Directors Adm. Joseph W. Prueher For For Yes AMERIGROUP Corporation AGP 03073T102 12-May-11 Management Ratify Auditors For For Yes AMERIGROUP Corporation AGP 03073T102 12-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes AMERIGROUP Corporation AGP 03073T102 12-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes AMERIGROUP Corporation AGP 03073T102 12-May-11 Management Approve Qualified Employee Stock Purchase Plan For For Yes Highwoods Properties, Inc. HIW 12-May-11 Management Elect Director Thomas W. Adler For For Yes Highwoods Properties, Inc. HIW 12-May-11 Management Elect Director Gene H. Anderson For For Yes Highwoods Properties, Inc. HIW 12-May-11 Management Elect Director Edward J. Fritsch For For Yes Highwoods Properties, Inc. HIW 12-May-11 Management Elect Director David J. Hartzell For For Yes Highwoods Properties, Inc. HIW 12-May-11 Management Elect Director Sherry A. Kellett For For Yes Highwoods Properties, Inc. HIW 12-May-11 Management Elect Director L. Glenn Orr, Jr. For For Yes Highwoods Properties, Inc. HIW 12-May-11 Management Elect Director O. Temple Sloan, Jr. For For Yes Highwoods Properties, Inc. HIW 12-May-11 Management Ratify Auditors For For Yes Highwoods Properties, Inc. HIW 12-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Highwoods Properties, Inc. HIW 12-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Mentor Graphics Corporation MENT 12-May-11 Management Elect Director Peter L. Bonfield For Do Not Vote Yes Mentor Graphics Corporation MENT 12-May-11 Management Elect Director James R. Fiebiger For Do Not Vote Yes Mentor Graphics Corporation MENT 12-May-11 Management Elect Director Kevin C. McDonough For Do Not Vote Yes Mentor Graphics Corporation MENT 12-May-11 Management Elect Director Walden C. Rhines For Do Not Vote Yes Mentor Graphics Corporation MENT 12-May-11 Management Elect Director Marsha B. Congdon For Do Not Vote Yes Mentor Graphics Corporation MENT 12-May-11 Management Elect Director Gregory K. Hinckley For Do Not Vote Yes Mentor Graphics Corporation MENT 12-May-11 Management Elect Director Patrick B. McManus For Do Not Vote Yes Mentor Graphics Corporation MENT 12-May-11 Management Elect Director Fontaine K. Richardson For Do Not Vote Yes Mentor Graphics Corporation MENT 12-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For Do Not Vote Yes Mentor Graphics Corporation MENT 12-May-11 Management Advisory Vote on Say on Pay Frequency One Year Do Not Vote Yes Mentor Graphics Corporation MENT 12-May-11 Management Amend Qualified Employee Stock Purchase Plan For Do Not Vote Yes Mentor Graphics Corporation MENT 12-May-11 Management Ratify Auditors For Do Not Vote Yes Mentor Graphics Corporation MENT 12-May-11 Management Amend Articles/Bylaws/Charter to Remove Antitakeover Provision For Do Not Vote Yes Mentor Graphics Corporation MENT 12-May-11 Share Holder Elect Director Jose Maria Alapont For For Yes Mentor Graphics Corporation MENT 12-May-11 Share Holder Elect Director Gary Meyers For For Yes Mentor Graphics Corporation MENT 12-May-11 Share Holder Elect Director David Schechter For Withhold Yes Mentor Graphics Corporation MENT 12-May-11 Share Holder Management Nominee - Peter L. Bonfield For For Yes Mentor Graphics Corporation MENT 12-May-11 Share Holder Management Nominee - Kevin C. McDonough For For Yes Mentor Graphics Corporation MENT 12-May-11 Share Holder Management Nominee - Walden C. Rhines For For Yes Mentor Graphics Corporation MENT 12-May-11 Share Holder Management Nominee - Gregory K. Hinckley For For Yes Mentor Graphics Corporation MENT 12-May-11 Share Holder Management Nominee - Patrick B. McManus For For Yes Mentor Graphics Corporation MENT 12-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Mentor Graphics Corporation MENT 12-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes Mentor Graphics Corporation MENT 12-May-11 Management Amend Qualified Employee Stock Purchase Plan Against For Yes Mentor Graphics Corporation MENT 12-May-11 Management Ratify Auditors For For Yes Mentor Graphics Corporation MENT 12-May-11 Management Amend Articles/Bylaws/Charter to Remove Antitakeover Provision For For Yes Patriot Coal Corporation PCX 70336T104 12-May-11 Management Elect Director J. Joe Adorjan For For Yes Patriot Coal Corporation PCX 70336T104 12-May-11 Management Elect Director Janiece M. Longoria For For Yes Patriot Coal Corporation PCX 70336T104 12-May-11 Management Elect Director Michael M. Scharf For For Yes Patriot Coal Corporation PCX 70336T104 12-May-11 Management Ratify Auditors For For Yes Patriot Coal Corporation PCX 70336T104 12-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Patriot Coal Corporation PCX 70336T104 12-May-11 Management Advisory Vote on Say on Pay Frequency One Year One Year Yes ICU Medical, Inc. ICUI 44930G107 13-May-11 Management Elect Director John J. Connors For For Yes ICU Medical, Inc. ICUI 44930G107 13-May-11 Management Elect Director Michael T. Kovalchik For For Yes ICU Medical, Inc. ICUI 44930G107 13-May-11 Management Elect Director Joseph R. Saucedo For For Yes ICU Medical, Inc. ICUI 44930G107 13-May-11 Management Ratify Auditors For For Yes ICU Medical, Inc. ICUI 44930G107 13-May-11 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes ICU Medical, Inc. ICUI 44930G107 13-May-11 Management Advisory Vote on Say on Pay Frequency Three Years One Year Yes ICU Medical, Inc. ICUI 44930G107 13-May-11 Management Approve Omnibus Stock Plan For For Yes
